                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON



    DARREN KILLINGBECK,                                                        3:17-cv-01454-MO
           Plaintiff,
                                                                     ORDER FOR ATTORNEY
           V.                                                   FEES UNDER42 U.S.C. § 406(b)

    COMMISSIONER OF SOCIAL SECURITY,
          Defendant.




The comt finds and orders an attorney fee of $15,169.30 pursuant to 42 U.S.C. § 406(b). Such

funds shall be paid to NW Disability benefits, LLC dba Kerr Robichaux & Carroll (Till 85-

3999428), 1 PO Box 14490, Portland, OR 97293. The attorney fee of $2,323.86 allowed pursuant

to the Equal Access to Justice Act will be refunded to Plaintiff upon counsel's receipt of the

allowed 406(b) fee awarded.

         Dated this   :u__   day o J U NZ:.,,                , 2021.




                                                     J                 .
                                                     United States Distri



1
    Formerly known as Schneider Kerr & Robichaux.
